Name: 2002/219/EC: Commission Decision of 7 March 2002 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries (Text with EEA relevance) (notified under document number C(2002) 892)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  trade;  cooperation policy;  health
 Date Published: 2002-03-14

 Avis juridique important|32002D02192002/219/EC: Commission Decision of 7 March 2002 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries (Text with EEA relevance) (notified under document number C(2002) 892) Official Journal L 072 , 14/03/2002 P. 0027 - 0034Commission Decisionof 7 March 2002amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries(notified under document number C(2002) 892)(Text with EEA relevance)(2002/219/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 14(3) thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 concerning public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(3), as last amended by Directive 97/79/EC(4), and in particular Article 16(3) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Decision 1999/724/EC(6), and in particular Article 10(3) thereof,Whereas:(1) The animal health conditions and veterinary certificates for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(7), as last amended by Decision 2001/736/EC(8).(2) The animal and public health conditions and veterinary certification for import of wild and farmed game meat and rabbit meat from third countries are laid down by Commission Decision 2000/585/EC(9), as last amended by Decision 2001/793/EC(10).(3) An outbreak of foot-and-mouth disease has been reported in Botswana in the approved EC zone number 7 on 7 February 2002 and the Competent Veterinary Authority of Botswana immediately suspended exports of de-boned fresh meat to the European Community from the whole of the country.(4) The Competent Veterinary Authority have provided information and guarantees concerning regionalisation of certain zones (10, 11, 12, 13 and 14) in Botswana which therefore should be authorised for importation into the Community of de-boned fresh meat of bovine, ovine and caprine species and farmed and wild ungulates.(5) Decisions 1999/283/EC and 2000/585/EC must be amended accordingly, however Member States shall allow consignments of de-boned fresh meat from bovine, ovine, caprine species and farmed and wild ungulates slaughtered before 7 February 2002 to be imported from the previously authorised EC zones.(6) The present Decision shall be reviewed in the light of the evolution of the disease situation.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 1999/283/EC are replaced by Annexes I and II to this Decision.Article 2Annexes I and II to Decision 2000/585/EC are replaced by Annexes III and IV to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 268, 14.9.1992, p. 35.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 290, 12.11.1999, p. 32.(7) OJ L 110, 28.4.1999, p. 16.(8) OJ L 275, 18.10.2001, p. 32.(9) OJ L 251, 6.10.2000, p. 1.(10) OJ L 297, 15.11.2001, p. 12.ANNEX I"ANNEX IDescription of territories of certain African countries established for animal health certification purposes>TABLE>"ANNEX II"ANNEX IIModels of animal health certificates to be requested>TABLE>"ANNEX III"ANNEX IDescription of territories of certain third countries established for animal health certification purposes>TABLE>"ANNEX IV"ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>NB:y Meat produced from animals slaughtered before 7 February 2002 can be imported into the Community.x Meat produced from animals slaughtered after 7 March 2002 can be imported into the Community."